— In a proceeding pursuant to article 7 of the Family Court Act, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Kings County, dated September 23, 1977, as placed appellant with the Division for Youth for a period of three years, pursuant to a restrictive placement. Order affirmed insofar as appealed from, without costs or disbursements. The Family Court should have made specific written findings of fact as to each of the considerations set forth in subdivision 2 of section 753-a of the Family Court Act (see Matter of Samuel M., 64 AD2d 611; Matter of Kenneth S., 59 AD2d 744). However, on the facts in the record, we find that the Family Court’s disposition was supported by a preponderance of the evidence. We have examined appellant’s remaining contentions and find them to be without merit. Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.